IN THE COURT OF APPEALS OF IOWA

                                     No. 21-0515
                                 Filed July 20, 2022


KEVIN NEVELLE JOHNSON,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


         Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



         Kevin Johnson appeals the dismissal of his application for postconviction

relief. AFFIRMED.




         John Audlehelm of Audlehelm Law Office, Des Moines, for appellant.

         Thomas J. Miller, Attorney General, Jeffrey S. Thompson, Solicitor General,

and William A. Hill (until withdrawal), Assistant Attorney General, for appellee

State.



         Considered by May, P.J., Greer, J., and Carr, S.J.*

         *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


MAY, Presiding Judge.

        Kevin Johnson appeals         an order dismissing his application for

postconviction relief. Following a careful review of Johnson’s brief, we conclude

Johnson has presented no grounds for reversal.           Indeed, Johnson does not

request reversal.

        Instead, Johnson asks us to remand because “the district court fail[ed] to

adequately address the arguments” that Johnson made below.                Specifically,

Johnson claims we should remand so the district court may issue “a decision on

the merits of Johnson’s challenge to” Iowa Code section 903A.2(4) (2020). But

when the district court fails to resolve an issue, the aggrieved party must bring that

failure to the district court’s attention through an Iowa Rule of Civil Procedure 1.904

motion or otherwise. Meier v. Senecaut, 641 N.W.2d 532, 539 (Iowa 2002).

Johnson did not do so. As a result, the district court “was not given an opportunity

to address its failure to rule on the issue either by making a ruling or refusing to do

so.” Id. So we conclude “[t]he preservation of error doctrine was not satisfied.”

See id. Therefore, we can provide no relief. See Doe v. Roe, No. 14-0490, 2015

WL 576060, at *2 (Iowa Ct. App. Feb. 11, 2015) (“Our error preservation rules are

not legal bramble bush that serve no purpose other than ensnaring unwitting

litigants.   They are statutorily and functionally required because the court of

appeals is a court for the correction of error. If a litigant fails to present an issue

to the district court and obtain a ruling on the same, it cannot be said that we are

correcting error.” (internal citations omitted)). We affirm without further opinion.

See Iowa Ct. R. 21.26(1)(d), (e).

        AFFIRMED.